Simons, J.
Plaintiff is a belly dancer. She earns her living by performing in nightclubs. In a feature article appearing in defendant’s newspaper, it was suggested that plaintiff. had another source of income. The article contained these two statements attributed to her: (1) "and she admits to selling her time to lonely old men with money, for as much as $400 per evening in one case 'just to sit with him and be nice to him’ ” and (2) "This is my business. Men is my business.” Plaintiff claims that by these words, purporting to be direct quotations of her remarks during the interview with defendant’s reporter, the article pictured her as engaging in illegal and immoral activities, or at the very least, it degraded her before the public.
Special Term granted defendant’s motion for summary judgment holding that plaintiff is a public figure and that she, therefore, may not establish a cause of action for defamation without proving actual malice under the rule in New York Times Co. v Sullivan (376 US 254).
Fairly construed, plaintiff’s pleadings make it clear that the *439substance of her claim is that these statements were never uttered by her but were concocted by defendant’s reporter. Manifestly, if defendant’s reporter fabricated the quotations, then defendant was guilty of actual malice in the constitutional sense because each quote was published "with knowledge that it was false or with reckless disregard of whether it was false or not” (New York Times Co. v Sullivan, supra, pp 279-280).
We tolerate the inevitable misstatements which occasionally occur in the exercise of uninhibited speech and press because of our national commitment to free expression. That commitment may permit without penalty the erroneous description of a public figure as a prostitute when made without actual malice but there is no overriding constitutional principle which excuses a newspaper from falsely depicting plaintiff as a self-proclaimed prostitute. Calculated falsehood falls outside "the fruitful exercise of the right of free speech” (Rosenbloom v Metromedia, Inc., 403 US 29, 52) and falls within the class of publications for which liability may be imposed under the New York Times standard. The purpose of the New York Times rule is to promote the search for truth — not to encourage embellishment of the facts, and particularly not to encourage spicing-up a story with clearly libelous fabrications (see Cantrell v Forest City Pub. Co., 419 US 245; Steak Bit of Westbury v Newsday, Inc., 70 Misc 2d 437, 442-443).
The requirement that defendant be answerable for the accuracy of direct quotations attributed to plaintiff under the facts of this case does not impose an onerous burden upon it and does not run afoul of the principle of free discussion stated in the New York Times case. This is not a case which focuses on the standards of investigation of the truthfulness of the matter reported or on the degree of awareness of probable falsity; defendant’s publication purported to repeat statements made by plaintiff herself during the course of a prearranged interview. There was no immediacy to either the interview or the publication of this feature story as a part of a Sunday news supplement and the fact that there is no issue of misquotation or mistaken attribution of the remarks negates any suggestion of negligence or honest error. The falsity, if it existed, was in the representation that plaintiff had so spoken of herself. If she did not do so defendant, through its employee, knew of the falsity of its publication. Plaintiff’s cate*440gorical denial of the statements attributed to her in defendant’s newspaper created a question of fact with respect to the falsity of the quotations and the concomitant knowledge of the falsity on the part of defendant.
The order should be reversed and the motion for summary judgment denied.